DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniadecki et al.(WO 2014/210388).
With respect to claim 1, the reference of Sniadecki et al. discloses a system (Figs. 2A, 8A and 8B) structurally capable of determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber, comprising: an elastic element (micropost)(214) suitable for mounting in said culture chamber (222), said elastic element (214) being adapted to be coupled with said cell or tissue culture (¶[0032]) such that a force applied to or generated by said cell or tissue culture leads to a deflection of said elastic element against a restoring force thereof (Fig. 8B), and said elastic element (214) forming or comprising a magnetic element (270) arranged such as to be moved upon deflection of said elastic element; and a magnetic field sensor (272), which is separated from said elastic element by a separating wall (204) or by a space for providing a separating wall in between, said magnetic field sensor being adapted to detect a change of magnetic field attributable to a corresponding movement of said magnetic element upon deflection of said elastic element (¶[0041]). The elastic element (214) is a rod or beam (micropost)(214) wherein the deflection amounts to a bending of the rod or beam (Figs. 8A and 8B) and the rod or beam (micropost)(214) has a fixed end for mounting on the culture chamber (222)(Figs. 2A, 8A and 8B), and a free end opposite to the fixed end (Figs. 8A and 8B), wherein the magnetic element (270) is arranged closer to the free end than to the fixed end (Figs. 8A and 8B).  Note, the magnetic sensor is structurally capable of being positioned in the manner intended in claim 1.  Claim 1 does not positively recite the culture chamber as part of the claimed device, therefore, the rod and sensor components of the reference of Sniadecki et al. are considered to meet the limitations of claim 1 since they are structurally capable of being mounted in a chamber as intended in claim 1.
With respect to claim 2, said elastic element (214) is exposed to the environment inside said culture chamber (222) and said magnetic field sensor (272) is separated from the environment inside said culture chamber (Figs. 2A, 8A and 8B).
With respect to claim 3, the magnetic field sensor (272) is mounted or suitable for mounting outside said culture chamber (222) (Figs. 2A, 8A and 8B).
With respect to claim 4, said magnetic field sensor (272) is suitable for measuring a magnetic field component in a direction that is at least one of (i) perpendicular to the direction of motion of said magnetic element upon said deflection of said elastic element, or (ii) parallel to the direction of motion of said magnetic element upon said deflection of said elastic element (Figs. 8A and 8B).
With respect to claim 5, the magnetic field sensor (272) is considered to be suitable for measuring at least two field components since it is capable of measuring rotation of the elastic element (¶[0041]).
With respect to claims 6-8, the system further includes a logic element (226) that is structurally capable or suitable for use as required of claims 6-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-16, 21-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) and either Boehm et al.(DD-257294) or Dukart (US 2004/0255687).
With respect to claim 1, the reference of Costa et al. discloses a system (Figs. 1, 2 and 5) structurally capable of determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber (130), comprising: an elastic element (post)(340) mounted in or suitable for mounting in said culture chamber (130), said elastic element (340) being adapted to be coupled with said cell or tissue culture (¶[0034]) such that a force applied to or generated by said cell or tissue culture leads to a deflection of said elastic element against a restoring force thereof (Fig. 5), and a sensor (350), which is separated from said elastic element (340) by a separating wall (135) or by a space for providing a separating wall in between, the sensor (350) being adapted to detect a deflection of said elastic element (¶[0102]), wherein said elastic element (340) comprises a rod or beam, said rod or beam has a fixed end mounted or suitable for mounting in said culture chamber and a free end opposite to said fixed end, and the sensor (350) is arranged in proximity to said free end and distally to said fixed end (Fig. 5).
With respect to claim 1, while the reference discloses the use of an optical detection system (300) to detect the displacement of the rod (340) and uses the detected displacement to determine force (¶[0034], [0080] and [0102]), the reference does not disclose the use of a magnetic element on the post and/or a magnetic field sensor to detect or determine the displacement or deflection of the flexible post.
The reference of Sniadecki et al. discloses that it is known in the art to employ either optical systems (Fig. 7) or magnetic systems (Fig. 8) to measure or sense the deflection of a flexible post or rod (214) within a biological test chamber (222).  The reference of Sniadecki et al. discloses that the flexible post or rod (214) includes a magnetic element (270) and a magnetic detector (272).
The references of Boehm et al. and Dukart disclose that it is known in the art of magnetic force sensors to position the magnetic sensor (1 of Boehm et al.)(6 of Dukart) arranged in proximity to the free end and distally to the fixed end (Fig. 1 of Boehm et al.)(Figs. 1 and 2 of Dukart) wherein the free end include a magnetic element (2 of Boehm et al.)(4 of Dukart).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a magnetic sensing system as suggested by the reference of Sniadecki et al. in place of the optical sensing system of the primary reference for the known and expected result of using an alternative means recognized in the art to achieve the same result, detecting the deflection or movement of a flexible post within a biological test chamber.  Positioning of the magnetic sensor element in the proximity of the free end would have been obvious based on the position of the sensor of Costa et al. and the positioning of the sensors of the references of Boehm et al. and Dukart.  The resulting structure would include a magnetic element arranged such as to be moved upon deflection of the elastic element and a magnetic field sensor adapted to detect a change of magnetic field attributable to a corresponding movement of the magnetic element upon deflection of the elastic element.
With respect to claims 2 and 3, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the elastic element (post)(340) exposed to the environment inside the culture chamber (130) and the magnetic field sensor (272 of Sniadecki et al.) separated from the environment inside the culture chamber.
With respect to claim 4, said magnetic field sensors of Sniadeck et al. (272) is suitable for measuring a magnetic field component in a direction that is at least one of (i) perpendicular to the direction of motion of said magnetic element upon said deflection of said elastic element, or (ii) parallel to the direction of motion of said magnetic element upon said deflection of said elastic element (Figs. 8A and 8B of Sniadeck et al.).
With respect to claim 5, the magnetic field sensors of Sniadeck et al. (272); (1 of Boehm et al.); and (6 of Dukart) are considered to be suitable for measuring at least two field components since it is capable of measuring rotation of the elastic element (¶[0041] of Sniadeck et al.).
With respect to claims 6-8, the system further includes a logic element (¶[0055] of Costa et al.) that is structurally capable or suitable for use as required of claims 6-8.
With respect to claims 11, 29 and 30, the reference of Costa et al. discloses that the post or rod (340) can be made of plastic (¶[0040]); however, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimal material of construction while providing the required bending and being compatible with the cell culture environment.
With respect to the use of different spring constants or an adjustable spring constant required of claim 12, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide posts with different flexibilities for the known and expected result of allowing different conditions to be measured in each separate chamber.
With respect to claim 13, while the references of Sniadecki et al.; Boehm et al. and  Dukart are silent with respect to the direction of the dipole moment of the magnetic element, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the magnetic element position and shape to optimize the sensing ability of the device.
With respect to claim 14, the system includes a culture chamber (130), wherein in the culture chamber, the elastic element (340) is mounted in a predetermined position, and outside of the culture chamber, the magnetic field sensor (272) is arranged (Figs. 2A, 8A and 8B of Sniadeck et al.).  As discussed in the rejection of claim 1 above, the magnetic sensor can be mounted near the free end of the rod based on the disclosures of Costa et al., Boehm et al. and Dukart.
With respect to claim 15, the elastic element (340) and the magnetic field sensor (272) are mounted inside and outside the culture chamber (130), respectively, and, when the elastic element (340) is in an un-deflected state, the magnetic field sensor (272) and the magnetic element (270) are separated by at most 1 cm (Figs. 2A, 8A and 8B)(¶[0029]-[0030] of Sniadeck et al.).
With respect to claim 16, in the absence of further positively recited structure, the culture chamber (130) and elastic element (340) of the reference of Costa et al. are considered to be capable of being disposable products.
With respect to claim 21, the structure resulting from the combination of the references as discussed above with respect to claim 1would include a control unit as required claim 21 (¶[0034], [0102] and [0108]).
With respect to claim 22, the system of Costa et al. includes electrodes (600) for applying electrical stimuli to the cells or tissue and are controlled by the control unit (¶[0091]).
With respect to claim 23, the reference of Costa et al. discloses a method for determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber (130), comprising: providing a culture chamber (130); coupling an elastic element (340) mounted in the culture chamber (Figs. 2 and 5) with the cell or tissue culture such that a force applied to or generated by the cell tissue culture leads to a deflection of the elastic element against a restoring force thereof; and detecting a deflection of the elastic element using a sensor (350) that is separated from the elastic element by a separating wall (135), wherein said elastic element (340) comprises a rod or beam, said rod or beam has a fixed end mounted or suitable for mounting in said culture chamber and a free end opposite to said fixed end, and the sensor (350) is arranged in proximity to said free end and distally to said fixed end (Fig. 5).
With respect to claim 23, while the reference discloses the use of an optical detection system (300) to detect the displacement of the rod (340) and uses the detected displacement to determine force (¶[0034], [0080] and [0102]), the reference does not disclose the use of a magnetic element on the post and/or a magnetic field sensor to detect or determine the displacement or deflection of the flexible post.
The reference of Sniadecki et al. discloses that it is known in the art to employ either optical systems (Fig. 7) or magnetic systems (Fig. 8) to measure or sense the deflection of a flexible post or rod (214) within a biological test chamber (222).  The reference of Sniadecki et al. discloses that the flexible post or rod (214) includes a magnetic element (270) and a magnetic detector (272).
The references of Boehm et al. and Dukart disclose that it is known in the art of magnetic force sensors to position the magnetic sensor (1 of Boehm et al.)(6 of Dukart) arranged in proximity to the free end and distally to the fixed end (Fig. 1 of Boehm et al.)(Figs. 1 and 2 of Dukart) wherein the free end include a magnetic element (2 of Boehm et al.)(4 of Dukart).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a magnetic sensing system as suggested by the reference of Sniadecki et al. in place of the optical sensing system of the primary reference for the known and expected result of using an alternative means recognized in the art to achieve the same result, detecting the deflection or movement of a flexible post within a biological test chamber.  Positioning of the magnetic sensor element in the proximity of the free end would have been obvious based on the position of the sensor of Costa et al. and the positioning of the sensors of the references of Boehm et al. and Dukart.  The resulting structure would include a magnetic element arranged such as to be moved upon deflection of the elastic element and a magnetic field sensor adapted to detect a change of magnetic field attributable to a corresponding movement of the magnetic element upon deflection of the elastic element.
With respect to claims 31, the reference of Costa et al. discloses that the post or rod (340) can be made of plastic (¶[0040]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) and either Boehm et al.(DD-257294) or Dukart (US 2004/0255687) taken further in view of Korman (US 5,686,303).
The combination of the references of Costa et al.; Sniadecki et al. and either Boehm et al. or Dukart has been discussed above with respect to claim 1.
Claims 17, 19 and 20 differ by reciting that the system includes a holding element for holding and coupling the cells or tissue with the elastic element.
The reference of Korman discloses that it is conventional in the art to employ holding elements (clamps) (40) for securing tissue to elements of a stretching system (Fig. 1).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ clamp devices in the system of the modified primary reference for the known and expected result of providing an art recognized means for securing a tissue specimen to the elements of a stretching system.
With respect to claim 18, the reference of Costa et al. discloses the use of a drive mechanism (410).

Response to Arguments
Claim rejections under 35 USC 112:
The rejections of claims 5, 11, 19 and 21 under 35 USC 112(b) have been withdrawn in view of the amendments to the claims and related comments on pages 11-12 of the response dated 4/26/2022.

Claim rejections under 35 USC 102:
With respect to the rejection of Claims 1-10 and 14-16 under 35 USC 102(a)(1), Applicants argue that the amendments to claim 1 defines the claims over the reference of Sniadecki et al. for the reasons set forth on pages 13-14 of the response dated 4/26/2022.
While the amendments are sufficient to define claims 14-16 over the reference of Sniadecki et al. under 35 USC 102(a)(1), Claims 1-8 remain rejected because the features upon which applicant relies (i.e., the positioning of the rod or beam relative to the magnetic field sensor and culture chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, instant claim 1 does not positively recite that culture chamber as part of the claimed system.  This is evidenced by the claim language “suitable for mounting” and the language of claim 14 which positively recites the culture chamber as part of the claimed system.  As a result, the reference is considered to provide the two positively recited elements of claim 1, a rod or beam and a magnetic field sensor, wherein each of the elements is structurally capable of being mounted with respect to a culture chamber as intended in claim 1.

Claim rejections under 35 USC 103:
The rejection of claims 11-13 under 35 USC 103 over the reference of Sniadecki et al. has been withdrawn in view of the amendments to claim 1 and related comments on pages 14-15 of the response dated 4/26/2022.

With respect to the rejection of the claims over the combination of the references of Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388), Applicant argues that the rejection is improper because the reference of Costa et al. does not teach or suggest the limitations of claim 1 and the reference of Sniadecki et al. teaches the opposite and/or away from the configuration required of claim 1.  Applicant stresses that one of ordinary skill in the art would recognize that the sensors of Sniadecki et al. would be required to be positioned as disclosed in the reference based on the dimensions of the device (pages 15-18 of the response dated 4/26/2022).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the reference of Costa et al. is not drawn to microfluidic device and includes a flexible beam or rod and sensor to detect deflection of the rod or beam.  The reference of Costa et al. discloses that the deflection detection system is an optical system.  The reference of Sniadecki et al. was related upon to evidence that it is known in the culture art to employ optical or magnetic systems to detect deflection of a flexible rod or beam structure. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also, the additional references of Boehm et al.(DD-257294) or Dukart (US 2004/0255687) have been cited to evidence that it is conventional in the art of force detection using magnets to position the magnetic sensor in proximity of the free end of a flexible rod or beam which include a magnetic element.

With respect to the rejection of claims 17 and 19-22 including the combination of the references of Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) and Korman (US 5,686,303), Applicant argues that the rejection is improper because the reference of Korman does not cure the deficiencies of the references of Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) (pages 18-20 of the response dated 4/26/2022).
In response, the Examiner is of the position that the new rejection including the references of Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) and either Boehm et al.(DD-257294) or Dukart (US 2004/0255687) address the newly recited limitations of claim 1.  The reference of Korman has been cited to address the additional limitations of dependent claims 17 and 19-22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB